DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action void the previously sent Final office action on 8/13/2021 due to the correspondence address in power of attorney (POA). This action is responsive to the amendment filed 4/26/2021. Claims 1, 5, 7, 8, 12-14, and 18 have been amended. Claims 3, 6, 9-11, and 16 have been canceled. New claims 41-46 have been added. Therefore, claims 1-2, 4-5, 7-8, 12-15, 17-20, 41-46 are pending in this office action, of which claim 1 is independent claim.


Response to Arguments
Applicant's arguments filed 4/26/2021, page 7, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 4/26/2021, with respect to the rejection of claims 1-20 under 35 USC 102 and 103 have been fully considered and the argument regarding Lynch reference are not persuasive. However, upon further consideration, a new ground(s) of rejection is made for claims 12-14, 42 and 46 in view of Lynch et al., US 2014/0164305 A1 (hereinafter “Lynch”) and further in view of Beaver et al., US 20160071517 A1 (hereinafter “Beaver”). Claim 18 has been rejected in view of Lynch and further in view of Han et al., US 20140280214 A1 (hereinafter “Han”).


Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Lynch has not shown "receive a request from the primary user to initiate communication from at least one secondary user" (Page 8). 
In response to applicant's argument a:  The argument is that Lynch discloses "a first device having virtual agent capability may receive from a second device a communication and invoke a virtual agent upon detecting a designated trigger in the communication." (Lynch [0029]). Therefore, Lynch cannot anticipate all of the limitations recited in amended claim 1.
	Examiner respectfully disagree. Lynch teaches in paragraph 0077, 0078, In the example shown in FIG. 2, the conversation commences by user A greeting user B at A1 (i.e., request to initiate communication), and user B asking at B1, "Where we eating tonight?" User A does not have a specific restaurant in mind and wishes to ask a virtual agent for a recommendation. 
	b.	Brown does not disclose "receive a request from the primary user to initiate communication from at least one secondary user, wherein the primary user and the secondary user are parties to an event".  Lynch and Brown, alone or in combination, fail to teach or suggest the features of claim 1, as amended. For at least these reasons, claim 1 is believed to be patently distinct. Dependent claims 12-14, by virtue of their dependency on allowable base claim 1, are believed to be patently distinct (page 9).
In response to applicant’s argument b: The argument is Brown discloses "a smart device 102 configured to interact with one or more users 104 (hereinafter the user 104)" (Brown [0016]). 
	Examiner note that the claims 12-14 depend on claim 8. Examiner respectfully disagree with the applicant’s argument regarding the amended “receive a request ……” limitation in claim 1 as responded in the previous argument that Lynch clearly teaches the argued limitation. Note: the system claim is directed to assist users of a software application, the ordinary skill in the art will reasonably understand the request is initiated from a device. 

c.	Lynch and Brown, alone or in combination, do not disclose the system according to claim 4, "wherein the virtual agent server is configured to determine one or more locations of consensus, wherein the one or more locations of consensus are determined Application No.: 15/391,837Reply to the June 6, 2019 Non-Final Office ActionDocket No.: NOMU0005.CIP1based on a calendar application containing a time, a route and the location information corresponding to the primary user and the secondary user, wherein the suggestions are also based on the locations of consensus." in claim 5 (page 9).
In response to applicant’s argument c:  There is no argument presented for this limitation in claim 5 and only recitation of the claim limitation.
As Lynch teaches in para 0072, a virtual agent may receive input from or provide output to a user of a device that has no virtual agent capability. With para 0143 and 0144 for if the virtual agent determines at act 430 that the requested task has been performed satisfactorily, the virtual agent may proceed to act 435 to perform any follow-on action(s) associated with the task.  In some embodiments, such follow-on actions may be unsolicited, but may be performed to improve user experience or for some other reason.  As one non-limiting example, after the virtual agent's recommendation is accepted, the virtual agent may remind one or more of the users of any necessary or desirable next steps, such as creating a calendar entry (i.e., calendar application containing a time), sending an invitation, making an reservation (i.e., location of consensus), purchasing a ticket, arranging transportation (i.e., route), etc. The virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user.

d.	Lynch and Brown, alone or in combination, do not disclose the system according to claim 4, "wherein the location information is a preferred location information of at least one of the primary user or the secondary user, wherein the preferred location information shows a preference for a preferred location over other locations." in claim 7 (page 10).
In response to applicant’s argument d: There is no argument presented for this limitation in claim 7 and only recitation of the claim limitation.
As Lynch teaches in para 0072, a virtual agent may receive input from or provide output to a user of a device that has no virtual agent capability. With para 0143 teaches that the virtual agent may attempt to steer the users towards agreement in any suitable way. In some embodiments, the virtual agent may take a vote among the users to resolve a conflict. In other embodiments, the virtual agent may facilitate a negotiation among the users to reach an agreement by applying one or more appropriate tactics. As one non-limiting example, if the users fail to agree on one aspect of a decision (e.g., a location for a gathering), the virtual agent may suggest an alternative that represents roughly the same level of compromise from each user (e.g., a new location that is centrally located with respect to all users). As another example, the virtual agent may suggest that the users take turns to have their respective preferences adopted (e.g., French restaurant this week and Italian restaurant next week). As yet another example, the virtual agent may let each user control a different aspect of a decision. Other negotiation tactics may also be used, as aspects of the present disclosure relating to negotiating agreement among multiple users are not limited to the use of any particular negotiation tactic.

e.	Lynch and Brown, alone or in combination, do not disclose the system according to claim 8, where "the at least one of the preferences is identified based on tone of the conversation" where "the at least one of the preferences comprises a strength of preference." As amended claim 13 (page 10).
In response to applicant’s argument e: There is no argument presented for this limitation in claim 13 and only recitation of the claim limitation.
Beaver teaches in para 0039-0044 that the risk indicator module 212 may be configured to determine a measure of confidence (e.g., confidence value) that input received from the user 104 has been mapped to the correct intent unit of a language model (stored in a virtual assistant data store 220)….. The weighted factors may be combined to form the confidence value. Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs; with para 0041 for user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; para [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; para [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), etc.). Thus preference or weighted factors are identified based on tone of user’s voice such as loud voice during a conversation. And confidence value which corresponds to strength of preference are identified based on combined weighted factors.
f.	Lynch and Brown, alone or in combination, do not disclose the system according to claim 8, where "weightage is assigned to the at least one of the preferences based on tone of the conversation" and "wherein the at least one of the preferences comprises a strength of preference." As amended claim 14. (page 10).
In response to applicant’s argument f: There is no argument presented for this limitation in claim 14 and only recitation of the claim limitation.
Beaver teaches in para 0039-0044 that the risk indicator module 212 may be configured to determine a measure of confidence (e.g., confidence value) that input received from the user 104 has been mapped to the correct intent unit of a language model (stored in a virtual assistant data store 220)….. The weighted factors may be combined to form the confidence value. Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs; with para 0041 for user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; para [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; para [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), etc.). Thus preference or weighted factors are identified based on tone of user’s voice such as loud voice during a conversation. And confidence value which corresponds to strength of preference are identified based on combined weighted factors. With para 0089 for In various examples, the test questions 704, the potential new inputs 706, and the current inputs 708 may have slider bars associated with one or more factors, or predictors, where the slider bars allow a user to configure an amount of importance (e.g., weight) they would like to assign to the factors or predictors. The amount of importance may be identified as "low," "medium," or "high." Alternatively, the amount of importance may be on any scale. In some examples, the predictors, or panel of predictors, may assign risk to an input based on the predictor's confidence that the intent unit the input was mapped to is correct, or appropriate.

g.	Lynch and Brown, alone or in combination, do not disclose the system according to claim 17, where the virtual agent server is configured to rank contacts of the primary or secondary user using a gradient boosted decision tree.” As amended claim 18 (pages 10-11).
In response to applicant’s argument g: The new reference Han teaches in para 0087 that second-stage ranking is utilized to determinate what contents will be selected from the hundreds or thousands of candidates (i.e., contacts) and recommended to end users (i.e., select for recommend)…… In an embodiment, a third phase ranking occurs on the results of the stage 2 ranking.  At the second stage, because the number of candidate is pruned significantly, a more computationally intensive and more complex model may be used such as a complex ranking and blending functions using GMP or GBDT. The third phase may be a rules based filtering to de-duplicate the documents, based on similarity or time, it may also employ other rule based filtering (i.e, preference), such as no adult content or no content from a specific source.  After the third phase is complete a personalized content stream may be delivered to the user.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 15, 17, 19-20, 41 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al., US 2014/0164305 A1 (hereinafter “Lynch”).

As to claim 1,
(Original) A system configured to assist users of a software application (Lynch teaches in paragraph 0018: virtual agent supporting messaging application), the system comprising a virtual agent server, having a processor and memory, (Lynch teaches in paragraph 0057: server side virtual agent) configured to: 
receive input identifying a primary user (Lynch, para 0077, 0078, 0083, In the example shown in FIG. 2, the conversation commences by user A greeting user B at A1 (i.e., receive input from primary user A), and user B asking at B1, "Where we eating tonight?" User A does not have a specific restaurant in mind and wishes to ask a virtual agent for a recommendation);
 receive a request from the primary user to initiate communication from at least one secondary user, wherein the primary user and the secondary user are parties to an event (Lynch teaches in paragraph 0077, 0078 and 0083: Fig. 2 shows two users, A and B, engage in a conversation via a messaging application (e.g., SMS or IM) to discuss where to have dinner with para 0078 for In the example shown in FIG. 2, the conversation commences by user A greeting user B at A1, and user B asking at B1, "Where we eating tonight?" User A does not have a specific restaurant in mind and wishes to ask a virtual agent for a recommendation. See para 0083, a virtual agent may be invoked by a user of a remote device even if that remote device does not have virtual agent capabilities and the user is not directly associated with the virtual agent.  For instance, in the example shown in FIG. 2, the virtual agent may be invoked on user B's device as a result of receiving the message, "Let's ask the brain," from user A's device.  In this manner, any user with whom user B communicates may be able to invoke a virtual agent, even if such a user does not have a device with virtual agent capability and is not otherwise being associated with a virtual agent); 
receive input identifying one or more preferences of the primary user and the secondary user corresponding to one or more categories of preferences (Lynch teaches in paragraph 0042: user preference information are obtained from the virtual agent's prior interactions with the user (e.g., preferences expressed by the user, decisions made by the user, information requested by the user to make certain types of decisions, etc.), information collected from a third party service provider, or any other information that may be useful to the virtual agent in formulating a task to be performed for the user or in performing the task); 
assign relative weightage to preferences within a category among the one or more categories of preferences (Lynch teaches in paragraph 0128-0130: more recent segments of text from the conversation history may receive higher weights in the analysis of act 410 because they may provide more reliable indications of user intent.  For example, in one illustrative scenario, the participants may have been discussing for quite some time which movie to watch on Friday night before the conversation turns to which restaurant to go to after the movie, and the virtual agent may be invoked shortly thereafter to recommend a restaurant.  Thus, in this scenario, only the most recent segment of the conversation history (e.g., the most recent five seconds or 10 words) may be relevant for the task the virtual agent is asked to perform, and assigning a higher weight to that segment may help the virtual agent formulate the task correctly (i.e., recommending a restaurant, as opposed to recommending a movie). Thus restaurant category weighted higher than movie category); and 
generate one or more suggestions corresponding to the event based on the relative weightage (Lynch teaches in paragraph 0128: virtual agent recommend a restaurant based on higher weight of the conversation segment).

As to claim 2,
Lynch teaches the virtual agent server is configured to obtain the input identifying the secondary user from at least one of phone number of the secondary user, voice characteristics of the secondary user or metadata corresponding to the secondary user (Lynch teaches in paragraph 0053: each virtual agent may have access to various types of information regarding the respective user, such as contact information (e.g., physical addresses, phone numbers, email and/or other virtual addresses, etc.), location information (e.g., present location, recently visited locations, e.g., as determined based on a threshold length of time, frequently visited locations, e.g., as determined by a threshold number of visits during a certain time interval, etc.), preference information (e.g., gleaned from activity histories, reviews, etc.), and/or any other suitable information). 
As to claim 4,
Lynch teaches the virtual agent server is configured to receive location information corresponding to at least one of the primary user or the secondary user, wherein the location information is one of the preferences (Lynch teaches in paragraph 0031: the virtual agent may be programmed to analyze the conversation history to determine whether the participants indicated any preferences for location, time, type of cuisine, price range, etc., or anything else that may inform the virtual agent's recommendation). 
As to claim 5,
Lynch teaches the virtual agent server is configured to determine one or more locations of consensus, wherein the one or more locations of consensus are determined based on a calendar application containing a time, a route and the location information corresponding to the primary user or the secondary user, wherein the suggestions are also based on the based on the locations of consensus (Lynch teaches in paragraph 0143: the virtual agent may facilitate a negotiation among the users to reach an agreement by applying one or more appropriate tactics.  As one non-limiting example, if the users fail to agree on one aspect of a decision (e.g., a location for a gathering), the virtual agent may suggest an alternative that represents roughly the same level of compromise from each user (e.g., a new location that is centrally located with respect to all users). 
As to claim 7,
Lynch teaches the location information is a preferred location information of at least one of the primary user or the secondary user, wherein the preferred location information shows a preference for a preferred location over other locations (Lynch teaches in paragraph 0143: the virtual agent may facilitate a negotiation among the users to reach an agreement by applying one or more appropriate tactics.  As one non-limiting example, if the users fail to agree on one aspect of a decision (e.g., a location for a gathering), the virtual agent may suggest an alternative that represents roughly the same level of compromise from each user (e.g., a new location that is centrally located with respect to all users). 
As to claim 8,
Lynch teaches the virtual agent server is configured to identify at least one of the preferences of each of the primary user and the secondary user based on a conversation between at least two of, the primary user, the secondary user and the virtual agent server (Lynch teaches in paragraph 0081: a virtual agent may run in the background and monitor a multiparty conversation to determine whether the virtual agent may be able to assist the participants in obtaining certain information and/or making a decision with para 0141 for the virtual agent may determine, based on the feedback received, whether the users find the result of the requested task satisfactory.  If one or more users indicate disapproval, the virtual agent may return to act 420 to perform an update, for example, by making a different recommendation, searching for additional information, etc. In doing so, the virtual agent may take into account the feedback received from the users, so that the update is more likely to produce a satisfactory result). 
As to claim 15,
Lynch teaches the virtual agent server is configured to identify at least one of the preferences of each of the secondary user based on a social profile of the secondary user (Lynch teaches in paragraph 0042: user preference are collected from user profile. Paragraph 0041 also teaches preference information may be collected from a third party service provider (e.g., a social network site that allows users to review products and/or services). 
As to claim 17,
Lynch teaches the virtual agent server is configured to, at least one of: identify at least one of the preferences of the primary user by receiving input from one or more contacts of the primary user; or identify at least one of the preferences of the secondary user by receiving input from one or more contacts of the secondary user (Lynch teaches in paragraph 0041: the virtual agent may be programmed to access information stored locally on a user's device, such as scheduling and contact information stored by a calendar application, user preference information stored by the virtual agent or some other application, web browsing history, etc. Thus preference information can be identified based on scheduling and contact information stored by a calendar application). 
As to claim 19,
Lynch teaches the virtual agent server is further configured to: receive feedback from the primary user corresponding to the suggestions; and execute one or more actions based on the feedback received from the primary user (Lynch teaches in paragraph 0140: the virtual agent may receive feedback from one or more users to whom the result was presented, or from any other user). 
As to claim 20,
Lynch teaches the virtual agent server is configured to execute at least one of the actions by communicating with an external system, wherein the external system is at least one of a software application or a natural person (Lynch teaches in paragraph 0070: virtual agent may interact with other one or more applications to perform the task or get information from the web etc.). 

Claims 21. - 40. (Canceled)  

As to claim 41,
Lynch teaches the virtual agent server is further configured to: share a multimedia file with the primary user or at least one secondary user (Lynch, para 0054 for the virtual agents may be programmed to share information with each other within constraints set by the respective users. Such constraints may be established for privacy reasons or any other reason. For example, a user may wish to share different types of information with different groups of people with para 0068 and 0070 virtual agent access user data and user data include media content information, photos etc.); and 
wherein the multimedia file is based on the one or more suggestions (Lynch, para 0068 teaches user data includes user preference information and behavioral history information with para 0108 for once the virtual agent has collected sufficient information (e.g., from the conversation history and/or from the virtual agent's interaction with one or more of the users), the virtual agent may perform the task to assist the conversation participants.  In the example of FIG. 2, the virtual agent selects a restaurant for the participants and provides a partial recommendation to the them at V3, "Cool new place on James St. downtown." At any point, the participants may end the interaction with the virtual agent, or request further information.  For example, at B3, user B asks whether the recommended restaurant requires a reservation.  At V4, the virtual agent answers in the negative and asks the participants whether they would like to have specific information about the recommended restaurant). 
As to claim 43,
Lynch teaches generate one or more suggestions comprises constructing a first query based on the one or more preferences of the primary user and the secondary user (Lynch, para 0140, the virtual agent may receive feedback from one or more users to whom the result was presented, or from any other user.  This feedback may be of any suitable form (e.g., approval, disapproval, further suggestions, etc.) and be received in any suitable manner.  For example, in an embodiment in which the virtual agent was injected into a conversation, the virtual agent may present the result and receive the feedback within the same conversation); and 
wherein the virtual agent server is further configured to: determine that the one or more suggestions do not match an interest of the primary user and the secondary user (Lynch, para 0141, the virtual agent may determine, based on the feedback received, whether the users find the result of the requested task satisfactory.  If one or more users indicate disapproval (i.e., do not match an interest), the virtual agent may return to act 420 to perform an update, for example, by making a different recommendation, searching for additional information, etc.);
 construct a second query by reducing a number of restrictions of the first query (Lynch, para 0141, If one or more users indicate disapproval (i.e., do not match an interest), the virtual agent may return to act 420 to perform an update, for example, by making a different recommendation, searching for additional information, etc. with para 0023 for the virtual agent may be programmed to take into account those persons' preferences and/or restrictions in selecting the recommendation. Such preferences and/or restrictions may relate to location, scheduling, cost, and/or any other aspects of the recommendation); and 
generate one or more additional suggestions based on the second query (Lynch, para 0141, the virtual agent may take into account the feedback received from the users, so that the update is more likely to produce a satisfactory result).  
As to claim 44,
Lynch teaches the virtual agent server is further configured to determine the location information based on a conversation history of the primary user or the secondary user (Lynch, para 0031 and 0068, the virtual agent may be programmed to analyze the conversation history to determine whether the participants indicated any preferences for location, time, type of cuisine, price range, etc., or anything else that may inform the virtual agent's recommendation).  
As to claim 45,
Lynch teaches the one or more preferences comprise one or more preferred locations (Lynch, para 0020 and 0023, the virtual agent may be asked to make a recommendation for the group (e.g., for a restaurant, shop, movie, etc.) and multiple users in the group may inform the virtual agent of their preferences with para 0023 for preferences and/or restrictions may relate to location, scheduling, cost, and/or any other aspects of the recommendation); 
wherein the virtual agent server is further configured to convert the one or more preferences into single user vectors for each of the primary user and secondary users (Lynch, para 0061, the user interface(s) 114 may include a microphone for capturing user speech, and the captured speech may be processed by an automatic speech recognition (ASR) engine (not shown) configured to convert input speech into text); and 
wherein the virtual agent server is further configured to rank the one or more suggestions based on the single user vectors (Lynch, para 0138, the virtual agent may differentiate between different types of inputs, such as between factual inputs and inputs that relate to preferences. For instance, in some embodiments, the virtual agent may accept factual information provided by any user, but may only take into account, or give priority to, preferences expressed by one or more designated users. The virtual agent may also assign different priorities based on other types of distinctions, such as different levels of emphasis expressed by the users (e.g., higher priority for "must" and lower priority for "maybe").  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over “Lynch” and in view of Beaver et al., US 20160071517 A1 (hereinafter “Beaver”).

As to claim 12,
Lynch teaches the invention as claimed above, Lynch does not explicitly teach weightage is assigned to the at least one of the preferences based on frequency of words used in the conversation.
However, Beaver teaches weightage is assigned to the at least one of the preferences is based on frequency of words used in the conversation (Beaber, para 0035, the input processing module 208 may map user input to an intent unit based on a pattern of components (i.e., frequency of words) for the user input. The pattern may include an order and/or proximity of the components to each other. Each term in the user input may be mapped to a component that represents a variation(s) of a term(s). The pattern of components of the user input may then be mapped to a pattern defined within an intent unit. The intent unit may be associated with a task (described below), which may be performed to satisfy the user input. The task may include providing a response to a user, performing an action (e.g., booking a flight), and so on. As an example, a component for the term "car" may include synonyms and/or spelling variations of the term, such as "automobile," "kar," etc. Example components include Vocab Terms (e.g., vocabulary synonyms and/or spelling variations), Helper Terms (e.g., words or phrases that are commonly used, but have only one meaning, such as "and," "or," "but," etc.), Wild Cards (e.g., placeholders for any random word or words), and so on. With para 0039-0040 for The risk indicator module 212 may be configured to determine a measure of confidence (e.g., confidence value) that input received from the user 104 has been mapped to the correct intent unit of a language model (stored in a virtual assistant data store 220)…. multiple factors may be used and weighted to generate a confidence value. The weighted factors may be combined to form the confidence value. Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynch by the input processing module that may map user input to an intent unit based on a pattern of components for the user input in order to enhance the user's experience with the virtual assistant as taught by Beaver. The combination will efficiently evaluate conversations between users and the virtual assistant to fix potential problems with the virtual assistant.

As to claim 13,
The combination Lynch and Beaver teaches the at least one of the preferences is identified based on tone of the conversation (Beaber, para 0039: The risk indicator module 212 may be configured to determine a measure of confidence (e.g., confidence value) that input received from the user 104 has been mapped to the correct intent unit of a language model (stored in a virtual assistant data store 220) with para 0041 for user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; para [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; para [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), etc.); and 
wherein the at least one of the preferences comprises a strength of preference (Beaver, para 0039-0043, The weighted factors may be combined to form the confidence value. Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs; [0041] user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), (i.e., strength of preference) etc.).

As to claim 14,
The combination of Lync and Beaver teaches weightage is assigned to the at least one of the preferences based on tone of the conversation (Beaver, para 0039-0043, The weighted factors may be combined to form the confidence value. Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs; [0041] user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), (i.e., strength of preference) etc.).  

As to claim 42,
The combination of Lync and Beaver teaches the virtual agent server is further configured to: receive feedback based on the multimedia file (Beaver, para 0024, the service provider 106 may provide a variety of user interfaces to assist in evaluating conversation data, such as any of the interfaces of FIGS. 4-8 with para 0039 for Example factors that may be used to evaluate conversation data include: [0040] user feedback from a user regarding an evaluation of at least a portion of a conversation (e.g., a rating provided by a user during the conversation or after of how well the user felt his questions were answered, information from a survey regarding a conversation, etc.)--the feedback may cover a single response for a single input or may cover multiple responses and/or inputs; [0041] user feedback from an administrator (e.g., a user associated with a virtual assistant service) regarding an evaluation of at least a portion of a conversation; [0042] a user feedback from a business entity (e.g., a business who uses the virtual assistant service for their business) regarding an evaluation of at least a portion of a conversation; [0043] a tone of a user's voice during a conversation (e.g., the user sounds upset or happy, the user uses a loud voice when communicating (above a threshold volume), (i.e., conversation audio file represent multimedia file) etc.); and 
share the multimedia file with another user based on the feedback (Beaver, para 0024, the service provider 116 may provide an evaluation interface 116 to an administrator of the service provider 106. The administrator may view potentially risky intent units (e.g., in a ranking based on health status) and select an intent unit to release to voters.  Then, the service provider 106 may provide a voting interface 118 via the computing device 112, so that the voter 110 may provide feedback regarding an accuracy of matching user input to an intent unit.  As illustrated, the voter 110 may select "Yes" or "No" to indicate whether or not the voter agrees that the identified intent unit should map to the user input.  The service provider 106 may collect feedback from a variety of voters over time).  
As to claim 46,
The combination of Lync and Beaver teaches the virtual agent server is further configured to: determine, using a machine learning classifier, that feedback on the one or more suggestions is needed from other users (Beaver, para 0039, a confidence value determined by one or more Natural Language Processing (NLP) systems including, for example, a comparison of natural language understanding of user input (e.g., a confidence value from a probabilistic model or statistical model (sometimes referred to as a " classifier"))--an intent unit that is identified for an input may be analyzed by a model that generates its own confidence value of how accurately the intent unit satisfies the input; [0049] whether or not a classifier, trained via machine learning using an independent dataset, maps the input to an intent unit different than that of an intent unit mapped to the input by the natural language processing system; [0050] whether or not the input triggered a particular intent unit (e.g., insult or apology intent unit) indicating that a user is frustrated or upset; [0051] whether or not the input is involved in a conversation that includes an escalation (e.g., a virtual assistant was unable to provide a response and the conversation transferred to a human assistant to continue the conversation)); 
solicit feedback from the other users (Beaver, para 0024, the service provider 116 may provide an evaluation interface 116 to an administrator of the service provider 106. The administrator may view potentially risky intent units (e.g., in a ranking based on health status) and select an intent unit to release to voters); and 
wherein the other users are not the primary or secondary users (Beaver, para 0024, the service provider 116 may provide an evaluation interface 116 to an administrator of the service provider 106. The administrator may view potentially risky intent units (e.g., in a ranking based on health status) and select an intent unit to release to voters.  Then, the service provider 106 may provide a voting interface 118 via the computing device 112, so that the voter 110 may provide feedback regarding an accuracy of matching user input to an intent unit.  As illustrated, the voter 110 may select "Yes" or "No" to indicate whether or not the voter agrees that the identified intent unit should map to the user input.  The service provider 106 may collect feedback from a variety of voters over time).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Lynch” and in view of Han et al., US 20140280214 A1 (hereinafter “Han”).

As to claim 18,
Lynch teaches the invention as claimed above, Lynch does not explicitly teach the virtual agent server is configured to, at least one of: rank the contacts of the primary user using a gradient boosted decision tree and select one or more contacts based on the ranking, to receive input corresponding to the at least one of the preferences of the primary user; or rank the contacts of the secondary user using a gradient boosted decision tree and select one or more contacts based on the ranking, to receive input corresponding to the at least one of the preferences of the secondary user.
However, Wexler teaches the virtual agent server is configured to, at least one of: rank the contacts of the primary user using a gradient boosted decision tree and select one or more contacts based on the ranking, to receive input corresponding to the at least one of the preferences of the primary user; or rank the contacts of the secondary user using a gradient boosted decision tree and select one or more contacts based on the ranking, to receive input corresponding to the at least one of the preferences of the secondary user (Han, para 0087, second-stage ranking is utilized to determinate what contents will be selected from the hundreds or thousands of candidates (i.e., contacts) and recommended to end users (i.e., select for recommend)…… In an embodiment, a third phase ranking occurs on the results of the stage 2 ranking. At the second stage, because the number of candidate is pruned significantly, a more computationally intensive and more complex model may be used such as a complex ranking and blending functions using GMP or GBDT.  The third phase may be a rules based filtering to de-duplicate the documents, based on similarity or time, it may also employ other rule based filtering (i.e, preference), such as no adult content or no content from a specific source.  After the third phase is complete a personalized content stream may be delivered to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynch by including the second-stage ranking utilizing and computing performance score based on a Gamma Poisson (GMP) distribution, machine learning or GBDT to determinate what contents will be selected from the hundreds or thousands of candidates and recommended to end users as taught by Han.  The combination would have provided improvements over the conventional approaches to personalizing content recommendation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Saylor et al. (US 7457397 B1) discloses a voice page directory system for enabling users of a voice page delivery system to locate voice pages of interest. A database system stores location identification information and description information regarding a plurality of voice pages available to users through a voice page delivery system. Users then input voice page identifying information whereupon the system outputs a directory or searches voice pages based on keywords provided to output voice pages of interest.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/18/2021

/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164